Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I, claims 17-24 in the reply filed on 11/16/2021 is acknowledged.  Claims 5-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Thus, claims 17-24 are presently pending in this application.
Applicant timely traversed the restriction requirement in the reply filed on 11/16/2021 with the election of species 2 (Fig. 2).  The traversal is on the grounds that that the species are not independent or distinct.  This is found to be persuasive and the species requirement is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 22 recites the limitation “the spherical outer shell”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 23-24 are rejected as being dependent from rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Kress (4624671).
Regarding claim 17, Kress discloses a kit, comprising a plurality of breast implant sizers having different sizes and shapes; and a plurality of post-lumpectomy breast implants (col. 1, lin. 19-21 disclose implants for use after mastectomy), wherein for each of the breast implant sizers, the kit contains one of the post-lumpectomy breast implants with a matching shape and size (col. 1, lin. 22-38 disclose a kit having a plurality of sterilizable implants of various sizes which would have various shapes and a plurality of breast implants; the sterilizable implants are used to determine which size of implant is needed, the sterilizable implant is then removed and a matching implant is inserted). 
Regarding claim 18, Kress discloses the post-lumpectomy breast implants differ from each other by at least 5 cc (col. 1, lin. 22-24 disclose the sterilizable implants have increments of 25 cc; lin. 34-38 discloses the final implant is sized by matching the sterilizable implants, therefore, the final breast implants have increments of 25 cc). 
Regarding claim 21, Kress discloses the kit comprises at least three of the breast implant sizers and at least three of the post-lumpectomy breast implants (col. 1, lin. 22-24 disclose a kit having implants in 25 cc increments starting from 125 cc to 325 cc, which would inherently have at least 3 sterilizable implants and matching final implants).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kress (4624671) in view of Namnoum et al (2014/0100656) “Namnoum”. 
Regarding claim 19, Kress discloses the kit of claim 17; except for a plurality of the post-lumpectomy breast implants each have a volume in a range of 25 cc to 95 cc.  However, Namnoum teaches similar breast implants having a total volume in a range of 25 cc to 95 cc (par. 0019 discloses a total implant volume ranging from 5 to 85 ml or cc).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the plurality of post-lumpectomy breast implants in Kress to include a volume in a range of 25 cc to 95 cc, as taught and suggested by Namnoum, for the purpose of choosing an implant having a size that better matches the size of the tissue removed during a lumpectomy to improve the aesthetics of the breast while conserving breast tissue (pars. 0004 and 0007 of Namnoum). 
Regarding claims 20, Kress discloses the kit of claim 17; except for a plurality the post-lumpectomy breast implants each have a different diameter in a range of 3.5 cm to 5.75 cm.  However, Namnoum teaches similar breast implants having spherical shape and a total volume in a range of 25 cc to 95 cc (par. 0019 discloses a spherical breast implant shape and a total implant volume ranging from 5 to 85 ml or cc), implants having the required shape and volume would obviously have the required diameter range of 3.5 cm to 5.75 cm.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the breast implants in Kress to include where each of the breast implants have a different diameter in a range of 3.5 cm to 5.75 cm, since these are result effective variables that contribute to the overall shape and size of the implants, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and modifying a plurality the post-lumpectomy breast implants each have a different diameter in a range of 3.5 cm to 5.75 cm, as taught and suggested by Namnoum, would allow for implants having a size that better matches the size of the tissue removed during a lumpectomy to improve the aesthetics of the breast while conserving breast tissue (pars. 0004 and 0007 of Namnoum).  In re Aller, 105 USPQ 233.
Regarding claim 22, as best understood, Kress discloses the post-lumpectomy breast implants each comprise an outer shell comprising a medical-grade silicone and an inner chamber within the outer shell filled with a medical-grade silicone gel (col. 1, lin. 37-38 disclose the post-lumpectomy implants comprise elastomeric silicone bag containing silicone gel); except for wherein the spherical outer shell and the inner chamber having a total volume of less than 100 cc.  However, Namnoum teaches similar breast implants having a spherical shape and a total volume of less than 100 cc (par. 0019 discloses spherical shape and a total implant volume ranging from 5 to 85 ml or cc).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the plurality of post-lumpectomy breast implants in Kress to include a spherical outer shell and the inner chamber having a total volume of less than 100 cc, as taught and suggested by Namnoum, for the purpose of choosing an implant having a size that better matches the size of the tissue removed during a lumpectomy to improve the aesthetics of the breast while conserving breast tissue (pars. 0004 and 0007 of Namnoum). 
Regarding claim 23, Kress discloses the kit of claim 17; except for the outer shell of at least one of the post- lumpectomy breast implants is spherical.  However, Namnoum teaches similar breast implants having a spherical shape (par. 0019 discloses breast implants having spherical shape).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the outer shell of at least one of the post- lumpectomy breast implants in Kress to be spherical, as taught and suggested by Namnoum, for the purpose of choosing an implant having a shape that better matches the shape of the tissue removed during a lumpectomy to improve the aesthetics of the breast while conserving breast tissue (pars. 0004 and 0007 of Namnoum).
Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 24, Kress discloses the kit of claim 17; except for wherein at least one of the post-lumpectomy breast implants is elastically incompressible.  However, Kress discloses the post-lumpectomy breast implants have a silicone outer shell and are filled with silicone and Namnoum discloses the required volume of less than 100 cc (see claim 22 above).  An implant having the required material, size volume would result in exhibiting the required mechanical property of being elastically incompressible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774